Citation Nr: 1809333	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-29 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with major depressive disorder and alcohol dependence.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran is represented by:  Adam Neidenberg, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 




ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 2007 to January 2011.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

The Board notes that the RO denied the Veteran's TDIU claim and a notice of disagreement has been filed. However, as the Veteran asserts that he is unemployable  in part due to his PTSD, the Board finds that a claim for TDIU has been raised as part of his increased rating claim for PTSD. See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, the issue has been added to the title page.

The Board also notes that the Veteran has filed notices of disagreement (NODs) at         the RO concerning various issues.  Those appeals are contained in the VACOLS appeals tracking system as active appeals at the RO.  While the Board is cognizant of the Court's decision in Manlincon v. West, 12 Vet. App. 238 (1999), in this case, unlike in Manlincon, the RO has fully acknowledged the NODs and is currently processing them.  Action by the Board at this time may serve to actually delay the RO's action on the appeals.  As such, no action will be taken by the Board at this time, and those issues will be the subject of a later Board decision, if ultimately necessary.



FINDINGS OF FACT

1.  Prior to August 18, 2015, the Veteran's service-connected PTSD with major depressive disorder and alcohol dependence resulted in resulted in functioning more nearly approximating occupational and social impairment with reduced reliability and productivity.

2.  Beginning August 18, 2015, the Veteran's service-connected PTSD with major depressive disorder and alcohol dependence resulted in functioning more nearly approximating occupational and social impairment with deficiencies in most areas.

3.  The probative evidence of record demonstrates the Veteran's service-connected disabilities did not render him unable to secure or follow substantially gainful employment prior to August 18, 2015.

4.  The probative evidence of record demonstrates that it is at least as likely as not that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment as of August 18, 2015.


CONCLUSIONS OF LAW

1.  Prior to August 18, 2015, the criteria for an initial rating of 50 percent for PTSD with major depressive disorder and alcohol dependence have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017). 

2.  Beginning August 18, 2015, the criteria for a rating of 70 percent for PTSD with major depressive disorder and alcohol dependence have been more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2017).

3.  Prior to August 18, 2015, the criteria for establishing entitlement to TDIU have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

4.  Beginning August 18, 2015, the criteria for establishing entitlement to TDIU have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is   an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

      PTSD Rating 
      
Disability ratings are determined by applying the criteria set forth in the VA Schedule of Rating Disabilities (Rating Schedule) and are intended to represent    the average impairment of earning capacity resulting from disability.  38 U.S.C.      § 1155; 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R.     § 4.1.  Other applicable general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating many accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a questions as to which of two evaluations apply, assigning a higher of the two where the disability pictures      more nearly approximates the criteria for the next higher rating; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.10 (2017); see also Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 127 (1999); Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

Pursuant to the General Rating Formula for Rating Mental Disorders (General Rating Formula), a 30 percent rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as: depressed mood, anxiety, suspiciousness, weekly or less often panic attacks, chronic sleep impairment, and mild memory loss, such as forgetting names, directions, recent events.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory such as, retention of  only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty  in establishing and maintaining effective    work and social relationships.  Id.

A 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to suicidal ideation; obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting         the ability to function independently, appropriately, or effectively; impaired   impulse control, such as unprovoked irritability with periods of violence; spatial disorientation, neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  Id.

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id.

The symptoms listed in the General Rating Formula are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or effects thereof, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Accordingly, the evidence considered in determining the level of impairment under Diagnostic Code 9411 is not restricted   to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms associated with the Veteran's PTSD and their effect on the level of occupational and social impairment.  Id.  When evaluating the level of disability from a mental disorder, VA will consider the extent of social impairment, but      shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2017).

The record also contains Global Assessment of Functioning (GAF) scores assigned by clinicians, which reflect the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  Effective August 4, 2014, VA amended the regulations regarding the evaluation of mental disorders by replacing references to DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV) with the fifth edition of the DSM (DSM-5).  See 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  Although DSM-5 does not use the GAF Scale to assess functioning, the DSM-IV was in effect at the time the GAF scores were assigned.  Thus, the Board will consider the GAF scores of record in evaluating    the Veteran's occupational and social functioning.  However, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score,    is not determinative of the VA disability rating to be assigned.  The percentage evaluation is based on all of the evidence that bears on occupational and social impairment.  38 C.F.R. § 4.126(a) (2017).  

A GAF score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable  to keep a job)."  See DSM-IV. A GAF score between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks)      or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). Id. A GAF score between 61 and 70      is indicative of some mild symptoms (e.g., depressed mood and mild insomnia)      or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.   Id.  

Upon review of the record, the Board finds that prior to August 18, 2015, the evidence of record more nearly approximates a 50 percent rating for PTSD.   During this period, the Veteran endorsed symptoms of intrusive thoughts, nightmares, night sweats, irritability, anxiety, insomnia, exaggerate startle  response, poor concentration, sadness, decreased motivation, crying spells, occasional feelings of hopelessness or helplessness, increased social isolation,   mild memory loss, and panic attacks occurring two to three times per week.         VA treatment records show consistent treatment with Suboxone for the Veteran's opiate addiction.  Other than a GAF score of 41 assigned in April 2011, which suggests serious symptoms or serious impairment in functioning, the Veteran's GAF scores consistently ranged between 55 and 68, indicating mild to moderate symptoms or mild to moderate impairment in functioning.  An April 2014 VA treatment record shows that the Veteran's disrupted sleep and daytime fatigue    were interfering with his job. Based on the foregoing, the Board finds that prior to August 18, 2015, the Veteran's overall disability picture more nearly approximates occupational and social impairment with reduced reliability and productivity.  Thus, a 50 percent rating is warranted during that period.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board finds that a rating in excess of 50 percent is not warranted at any point prior to August 18, 2015.  During this time, VA treatment records show that the Veteran reported some improvement in his PTSD symptoms with medication. The Veteran's memory ranged between good and fair, and there was no evidence of impaired thought process, judgment, speech, or communication or near-continuous panic or depression affecting the ability to function independently.  With respect to social functioning, the Veteran reported significant marital discord.  However, he also reported having close friends, having a good relationship with his son and step-son, and coaching his son's baseball team.  The record also shows that the Veteran attended school and was employed full-time, often working over 60 hours per week and earning as much as $100,000 per year.  

The Board notes that in June 2016, the Veteran submitted a photograph of a Request for Employment Information form, which appears to have been completed and signed by the Veteran.  That record indicates that when he was working, concessions were made to him in the form of time off for disability and that he    was ultimately terminated due to outbursts of anger, emotional instability, and    time missed due to suspicion of alcohol abuse.  However, a June 2016 Request     for Employment Information form received directly from the Veteran's former employer indicates that the Veteran stopped working because he quit and that       his last day of work was August 17, 2015. It was also noted that no time was lost during the preceding year due to disability and that no concessions were made to  the Veteran by reason of disability.  Moreover, a March 2015 VA mental health treatment record shows that the Veteran denied any problems on the job. Based     on the foregoing, the Board finds that prior to August 18, 2015, the record does    not demonstrate occupational and social impairment with deficiencies in most   areas, such as work, school, family relations, judgment, thinking, or mood.  




Although a private psychological evaluation submitted in June 2017 indicates     that the Veteran reported suicidal ideation in April 2015, a review of the Veteran's treatment records shows that he specifically denied suicidal ideation in April 2015.  The Board acknowledges that the Veteran reported once holding a gun to his head in November 2014 after a night of drinking; however, he otherwise consistently denied any suicidal or homicidal ideation, plan, or intent to his treatment providers.  Moreover, as found above, there is no indication that such event resulted in social and occupational impairment with deficiencies in most areas.  Ultimately, it is      the impact on functioning that results from the symptomatology that dictates the evaluation to be assigned.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013) ("[38 U.S.C.A.] § 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas"). Accordingly, a rating in excess 
of 50 percent is not warranted at any point prior to August 18, 2015.

Beginning August 18, 2015, the Board finds that a rating of 70 percent is warranted.  During this time, the record shows that the Veteran was no longer working.  In    late August 2015, he was admitted to an inpatient treatment facility for PTSD and substance abuse.  At that time, the Veteran reported feelings of hopelessness and thoughts of taking his own life.  After his discharge from the treatment program,   the record shows that he was temporarily homeless. In August 2016, he presented    to the emergency room for symptoms of anxiety and cocaine addiction, and he was admitted for mood stabilization and for his own safety. Thereafter, the record shows several other visits to the emergency room for mental health and substance abuse treatment.  In May 2016, a VA examiner opined that the Veteran was not capable of managing his own financial affairs due to his reported symptoms that could impact financial judgment and chronic illicit drug and alcohol abuse.  In October 2016, the Veteran was found to be incompetent to handle the disbursement of VA funds.  In May 2017, the Veteran reporting relapsing on alcohol a month earlier.  He stated that he drank a fifth of vodka a day for the past month and was unable to keep any food down other than alcohol.  He also reported racing thoughts, decreased sleep, daily crying spells, and feeling depressed and overwhelmed.  He was again admitted for inpatient treatment.  During the October 2017 Board hearing, the Veteran's wife testified that the Veteran was withdrawn, slept a lot,  and had panic attacks at      least twice a week, during which he locked himself in the bathroom. Based on       the foregoing, the Board finds that as of August 18, 2015, the Veteran's overall disability picture more nearly approximates occupational and social impairment with deficiencies in most areas.  Thus, a 70 percent rating is warranted from August 18, 2015.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

The Board finds that a rating in excess of 70 percent is not warranted. VA treatment records from August 2015 to the present indicate that the Veteran was able to perform activities of daily living independently.  He also reported attending his son's baseball games, remodeling his kitchen, and helping a friend remodel his restaurant. Moreover, there was no evidence of impairment of thought process or communication; persistent 
delusions or hallucinations; disorientation to time and place; or memory loss for names of close relatives, his own name or occupation.  Accordingly, the Board finds that total social and occupational impairment is not shown.  Thus, a 100 percent rating is not warranted at any time during the period under review.  

	TDIU

VA will grant TDIU when the evidence shows that a veteran is precluded by reason of a service-connected disability or disabilities from obtaining and maintaining substantially gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  The relevant issue is not whether    the veteran is unemployed or has difficulty obtaining employment, but whether    the veteran is capable of performing the physical and mental acts required by employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  Advancing     age, any impairment caused by conditions that are not service connected, and    prior unemployability status must be disregarded when determining whether a veteran is currently unemployable.  38 C.F.R. §§ 4.16(a), 4.19.  

A total disability rating may be assigned when the schedular rating is less than total, where, if there is only one disability, the disability is rated at 60 percent or more, or where, if there are two or more disabilities, at least one disability is rated 40 percent or more and there is sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Service connection is in effect for PTSD with major depressive disorder and alcohol dependence, which is now rated as 50 percent disabling prior to August 18, 2015,    and 70 percent disabling thereafter; status post laceration to the left side of the chin with disfiguring scar, evaluated as 10 percent disabling prior to September 6, 2012, and 30 percent disabling thereafter; chronic lumbar strain, evaluated as 20 percent disabling; degenerative arthritis of the cervical spine with spinal stenosis, evaluated  as 20 percent disabling as of December 9, 2016; right upper extremity radiculopathy, 
evaluated as 20 percent disabling as of December 9, 2016; right plantar fasciitis, evaluated as 10 percent disabling; tinnitus, evaluated as 10 percent disabling; status post ventral hernia repair, evaluated as noncompensably disabling; and erectile dysfunction, evaluated as noncompensably disabling.  The Veteran's combined disability rating, in light of the changes above, appears to be 70 percent prior to September 6, 2012; 80 percent from September 6, 2012 to August 17, 2015; and       90 percent disabling from August 18, 2015.  See 38 C.F.R. § 4.25 (2017).  Thus,       the Veteran meets the schedular requirements for TDIU throughout the appeal    period.  See 38 C.F.R. § 4.16(a).  

The record shows that the highest level of education attained by the Veteran is a high school diploma and two years of college courses. During service, the Veteran worked as a heavy equipment operator.  Thereafter, he worked as foreman for a roofing company and a salesman for a construction equipment company. As noted above, a June 2016 Request for Employment Information form completed by the Veteran's former employer indicates that the Veteran last worked on August 17, 2015.  

Upon review of the record, the Board finds that the record does not demonstrate     that the Veteran was unemployable at any point prior to August 18, 2015.  During   this time, VA treatment records dated through July 2015 show that the Veteran consistently reported continuing to work, often over 60 hours per week. Moreover    the Veteran's former employer indicated that no time was lost during the preceding year due to disability and that no concessions were made to the Veteran by reason of disability. The Board acknowledges a private psychological examination submitted    in June 2017 in which the psychologist opined that the Veteran was unemployable as of 2014.  However, as noted above, the Veteran reported working over 60 hours per week and earning $100,000 that year.  Accordingly, the Board finds that the most probative evidence shows that the Veteran's service-connected disabilities did         not render him incapable of performing the physical and mental acts required             by employment prior to August 18, 2015.  See Van Hoose, 4 Vet. App. at 363.  Accordingly, TDIU is not warranted prior to August 18, 2015.

For the period beginning August 18, 2015, the record shows that the Veteran       was unemployed, temporarily homeless, and had multiple hospitalizations for detoxification and   mental health and substance abuse treatment. In October 2016, he was found to be incompetent to handle the disbursement of VA funds.  With respect to the Veteran's other service-connected disabilities, VA treatment records show that the Veteran frequently complained of worsening back and neck pain, stiffness, and limitation of motion, which sometimes rendered him unable to get   out of bed or turn his neck for a week at a time. An October 2016 VA examiner indicated that the Veteran's back pain would limit his ability to bend, lift, and run.  A February 2017 VA examiner indicated that physical activities requiring carrying and neck turning or movement would not be tolerated.  Based on the foregoing,   and after resolving all doubt in the Veteran's favor, the Board finds that TDIU is warranted as of August 18, 2015.




	(CONTINUED ON NEXT PAGE)




ORDER

Prior to August 18, 2015, a rating of 50 percent for PTSD with major depressive disorder and alcohol dependence is granted, subject to the laws and regulations governing the payment of VA monetary benefits

Beginning August 18, 2015, a rating of 70 percent for PTSD with major depressive disorder and alcohol dependence is granted, subject to the laws and regulations governing the payment of VA monetary benefits

Prior to August 18, 2015, TDIU is denied.

Beginning August 18, 2015, TDIU is granted, subject to the laws and regulations 
governing the payment of VA monetary benefits




______________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


